In a divorce action, the defendant husband appeals, as limited by his notice of appeal and brief, from so much of a judgment of the Supreme Court, Dutchess County, entered May 1, 1978, as required him to pay alimony, child support and the carrying charges on the marital home, on the ground that the total amount of the awards was excessive. Judgment affirmed insofar as appealed from, without costs or disbursements. On this record, we agree with the trial court that the defendant’s total income is in excess of his reported income, and that the support provisions reflect the actual needs of the wife and the two children, based upon their preseparation marital *818standard of living, and are justified by the facts adduced at the trial. Latham, J. P., Rabin, Cohalan and Hargett, JJ., concur.